Case 1:20-cv-03127-SAB ECF No. 99-1 _ filed 10/30/20 PagelD.2917 Page 1of4

UNITED STATES _
Bed Postal SERVICE

October 20, 2020

Officers, PCES, Pay Band Managers, and EAS Employees

SUBJECT: Extraordinary Measures Memorandum

As we draw closer to the November 3, 2020, general election, more information is being provided
today to further supplement and reiterate previous guidance. This Memorandum follows those issued
on Sept. 21 (Clarifying Operational Instructions), Sept. 25 (Additional Resources), and Oct. 13
(Supplemental Guidance). This series of Memoranda supports the timely and efficient handling of
Election Mail, as that volume increases, and assists in ensuring we properly carry out specific
directives contained in recent federal district court orders.

“Please note these instructions represent the procedures in place for the November 3, 2020,
general election only and may deviate from standard policies, as defined in both the POM and
PO 408.**

Election Mail Continues to be the Postal Service’s Number One Priority

The common theme among all memoranda issued continues to be our commitment to the proper
handling and timely delivery of Election Mail, which remains our number one priority.

Specifically, today’s memorandum discusses the deployment of extraordinary measures, to deliver
democracy for those who choose to use the mail to cast their vote. Postmaster General Louis DeJoy
has clearly stated his commitment to ensuring the Postal Service fulfills its “sacred duty to deliver the
nation’s election mail securely and on time.” Today's information, in conjunction with all previous
guidance issued, clearly lays out these measures.

The next two weeks are extremely important, and we must work together to put a relentless focus on
Election Mail, especially the volume of completed ballots going from voters to their respective election
offices.

Command Center Established:

e ACommand Center has been established by Retail and Delivery Operations, with a cross-
functional team dedicated to providing guidance and answering questions from the Field on
Election Mail, ballot handling, or any election-related issue.

e Contact the Command Center immediately if you encounter a situation involving Election Mail
(including extraordinary measures) that is not addressed in this memorandum, or if you have
any questions or need further clarification on matters discussed in this memorandum or in the
previously issued memoranda regarding the handling of Election Mail.

You can reach the Command Center at (i. The Command Center is led by Omar
Coleman.

Extraordinary Measures Being Implemented:
475 L’ENFANT PLAZA SW.

WASHINGTON DC 20260
\WVWW.USPS.COM
Case 1:20-cv-03127-SAB ECF No. 99-1 _ filed 10/30/20 PagelD.2918 Page 2 of 4

-2-

To help support the timely delivery of Election Mail, and consistent with our practices in past election
cycles, the use of extraordinary measures beyond our normal course of operations is authorized and
expected to be executed by local management between October 26 and November 24, to accelerate
the delivery of ballots, when the Postal Service is able to identify the mailpiece as a ballot. These
extraordinary measures include, but are not limited to, expedited handling, extra deliveries, and
special pickups as used in past elections, to connect blank ballots entered by election officials to
voters, or completed ballots returned by voters entered close to or on Election Day to their intended
destination (e.g., Priority Mail Express, Sunday deliveries, special deliveries, running collected ballots
to Boards of Elections on Election Day, etc.).

Below is a list of some examples of the types of extraordinary measures that are authorized to be
used. If your office would like to employ an extraordinary measure not listed below or would like to
implement an extraordinary measure prior to October 26, please contact the Command Center for
approval.

Retail:

e Offices may establish a “Ballot postmark ONLY’ line at retail counters, which should be
Staffed at all times, beginning October 26 and continuing through Election Day (November 3).

e Employ a daily “soft opening” and “soft closing” concept, extending retail hours by 30 minutes
on both ends in designated sites across each city/town/locality, beginning October 26 and
running through November 3.

e If necessary to manage high volumes, offices may establish at least one drive-through ballot
postmark/drop option, which is staffed daily, beginning October 26 and continuing through
November 3.

e Use practices similar to “Tax Day’, with a Clerk outside the facility to both cancel (postmark)
and accept drive-up ballots from customers; ballots will be trayed up, riffled to verify BOE and
direct trays collected will be delivered to the appropriate BOE. This activity can begin October
26.

© Ballots postmarked in retail and delivered directly to local BOE for turnaround ballots,
or placed in collections if out-of-town, must have designated supervisor oversight.
o For ballots turned around locally, make sure to do accounting for any BRM mail.
NOTE: Proper PPE for COVID-19 is required for any customer interaction. Employees participating
in drive-through/drive-up collections are required to wear the proper PPE for COVID-19 and should
practice social distancing where possible.

Delivery:

e Local offices which serve or are in close proximity to a BOE are authorized to postmark
(round date reflecting the date of acceptance) and deliver ballots, rather than the ballots
being placed into the automation flow.

e On Thursday, October 29, and Friday, October 30, carriers will physically go to every delivery
point, regardless of if they have mail, to check for outgoing mail. On Saturday, October 31,
carriers will physically go to all residential and open businesses delivery points, regardless of
if they have mail, to check for outgoing mail.

e All Level 21 and above offices will run regular collections (Monday-Friday schedule) on
Sunday, November 1, and will coordinate cancellations with their local plant.

e All Level 18-20 offices must retrieve front and lobby collections and hub mail to meet local
transportation on November 1.

e Run early collections on November 2 and November 3, with local postmark reflecting the date
of entry and turnaround for local ballots to the BOE.
Case 1:20-cv-03127-SAB ECF No. 99-1 _ filed 10/30/20 PagelD.2919 Page 3 of 4

« &

Establish a “hub-and-spoke’” process for running ballots on Monday, November 2 and
Tuesday, November 3 for offices that service or are in close proximity to a local BOE. Ballots
are to be postmarked in the local retail unit, then hubbed to the BOE, prior to the cut-off for
the day. This will also apply to the LAST day that the BOE accepts ballots in each state.

For non-local BOE deliveries where it is reasonably possible to effectuate delivery by the
cutoff time for accepting ballots in that state, establish an Election Mail “hub-and-spoke”
process specifically for transporting ballots on Election Day, November 3, using pre-identified
drivers and vehicles staged to run trips. Coordinate the trips around cut-off times to avoid
making the same hub/spoke run multiple times per day.

Utilize Express Mail handoff to move missent ballots with tracking.

On Election Day, November 3, carriers will pull ballots from their collection mail and hand
them over to their supervisor. Supervisors will exchange ballots around the city, and after the
exchange, a designated supervisor makes delivery to the BOE.

Beginning Monday, October 26, delivery units should coordinate with Mail Processing for
utilization of the Express Mail Network to connect blank ballots entered by election officials to
voters close to or on Election Day.

Beginning on Friday, October 30, you are authorized to use the Express Mail network to
connect completed ballots returned by voters entered close to or on Election Day to their
intended destination. All ballots must be postmarked (round dated) at the origin facility prior to
entry in the Express Mail network.

Postmaster Actions:

Postmasters are to coordinate after-hours handoffs with BOE, depending on their acceptance
times. We will make deliveries as necessary to facilitate ballot flow.

Postmasters should arrange for after-hours handoffs with BOEs (sweeping collection boxes,
etc).

Local management will continue regular outreach with local BOEs.

District Managers will coordinate with their counterparts within state boundaries (across
district lines) to exchange ballots for all BOE. They will rendezvous with other district partners
within the same state multiple times per day to exchange ballots, on Election Day, November
3, and on the LAST day that the BOE accepts ballots in each state.

Postmasters will arrange to drive BOE ballots to the voter, using a “hub-and-spoke” concept,
when USPS management or an election official initiates concerns/requests.

We will intercept and deliver Election Mail with known mailer misprints in the barcode (wrong
ZIP or address at wrong destination) — and establish a pitch/catch to redirect ballots to the
correct BOE.

Continue to memorialize all issues on the Political/Election Mail log in real time.

Reiterating All Recent Guidance

Upon receipt of this memorandum, be sure to take time and fully explain to your direct reports the
extraordinary measures discussed in today’s document, as well as all previous Memoranda. A copy
of this memorandum will be posted on the Postal Service Intranet at blue.usps.gov and
liteblue.usps.gov. A Mandatory Stand-Up Talk, discussing the content of memorandum, will also be
distributed from Headquarters, which should be pushed to all employees immediately upon receipt.

Questions and Contacts
Case 1:20-cv-03127-SAB ECF No. 99-1 _ filed 10/30/20 PagelD.2920 Page 4 of 4

-4-

Providing consistent guidance across the organization is critical to our success. If you or your team
have questions, resources are always available. The USPS Election Mail Command Center, led by
Omar Coleman, can be reached at S—. Additionally, questions regarding Mail
Processing Operations should be directed to Mike Barber, Vice President, Processing and
Maintenance Operations, 3 FIR Guses.cov- Questions regarding Logistics should be
directed to Robert Cintron, Logistics at (I) @usps.gov. Questions regarding
Retail and Delivery Operations can be directed to Joshua Colin, Vice President, Delivery Operations,
at HE usps gov or Angela Curtis, Vice President, Retail and Post Office Operations, at

USDS.gOvV.

Lim @ Ao

Kristin A. Seaver David 4 Williams
Chief Retail & Delivery Officer Chief Logistics & Processing Operations Officer
and Executive Vice President and Executive Vice President

 
